                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                               ASHEVILLE DIVISION
                                               1:21-cv-10-MOC-WCM

              BRENT MCMAHAN,                      )
                                                  )
                                Plaintiff,        )
                                                  )
              vs.                                 )                        ORDER
                                                  )
              JOSEPH JONES, individually and as   )
              an agent for GRAHAM COUNTY          )
              SHERIFF’S OFFICE, GRAHAM            )
              COUNTY SHERIFF’S OFFICE,            )
                                                  )
                                Defendant.        )
              ___________________________________ )

                         THIS MATTER is before the Court Plaintiff’s Motion to Allow Voluntary Dismissal of

              his claim against all Defendants for a violation of 41 U.S.C. § 4712. (Doc. No. 9).

                         The Court GRANTS the motion. Plaintiff’s claim for a violation of 41 U.S.C. § 4712 is

              hereby dismissed as to all Defendants.

                         IT IS SO ORDERED.


Signed: March 11, 2021




                                                               -1-



                    Case 1:21-cv-00010-MOC-WCM Document 11 Filed 03/11/21 Page 1 of 1
